Citation Nr: 0704030	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-21 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected, inactive pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1959 to November 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, MO.

The issue on appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Board finds that prior to the adjudication of the issue 
on appeal, additional development is needed.  

The veteran was issued a letter in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) as to the issue 
of direct service connection for COPD.  However, with respect 
to the issue of secondary service connection for COPD, VA has 
failed to meet the requirements set forth in the VCAA.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Because the VCAA 
letter did not include secondary service connection, the 
claimant was not aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to that 
specific claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran should be issued a 
VCAA letter which pertains to secondary service connection 
which complies with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran has asserted that she has COPD as secondary to 
her service-connected pulmonary tuberculosis.  Secondary 
service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The record reflects that the veteran has been diagnosed with 
COPD by VA.  A VA outpatient report from April of 2001 states 
that the veteran has "a history of severe COPD."  

VA outpatient records from May of 2000 reveal that the 
veteran was smoking a pack of cigarettes per day at that 
time, and that she had been a smoker for 39 years.  Moreover, 
following a September 2002 VA examination, the examiner 
noted, "It is in my professional medical opinion that this 
veteran's chronic obstructive pulmonary disease is caused 
from her extensive smoking history and not from her inactive 
tuberculosis."  

However, the veteran specifically asserts that her pulmonary 
tuberculosis aggravates her COPD.  The examiner did not 
address whether pulmonary tuberculosis aggravates the COPD.  

In light of the foregoing, a VA opinion should be obtained 
with regard to the question of aggravation.  The examiner who 
conducted the September 2002 examination should be asked to 
provide an opinion.  If she is unavailable, the veteran 
should be afforded another examination and the VA examiner 
who conducts that examination should provide an opinion.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's duty to 
assist includes providing a medical examination and/or 
obtaining a medical opinion when such an examination becomes 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  In this case, a VA medical opinion 
that addresses the question of secondary service connection 
based on aggravation is necessary.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority, as pertains to the issue of 
secondary service connection for COPD.  
See, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); VAOPGCPREC 7-2004 (July 
16, 2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A 
notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) 
must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

2.  Contact the examiner who conducted 
the September 2002 examination to provide 
an opinion regarding the questions below.  
If she is unavailable, schedule the 
veteran for a VA examination.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  

Based on a review of the claims file and 
any examination findings, the examiner 
should state the medical probabilities 
(less likely than not; at least as likely 
as not; or more likely than not) that the 
veteran's COPD is proximately due to, or 
the result of, her inactive, service-
connected tuberculosis.  The examiner 
should also opine as to the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that her COPD is permanently 
aggravated by the veteran's service-
connected tuberculosis.  The examiner 
should note that aggravation is defined 
for legal purposes as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.  If aggravation is 
found, the examiner should attempt to 
quantify the degree of additional 
disability resulting from the 
aggravation.  The examiner should provide 
a complete rationale for all opinions 
expressed and conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 


